DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17543454, filed 12/06/2021 is a continuation of 16905585, filed 06/18/2020, now U.S. Patent #11237786, claims foreign priority to 2019-154084, filed 08/26/2019.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 12/06/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 4-7, 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al (US 2002/0016833) in view of Honda (US 2008/0192289).
Regarding claim 1, Yajima et al discloses image forming apparatus (fig. 1 item 3, printer), comprising: 
a communication interface (fig. 1 item 16, network I/F) configured to communicate with another image forming apparatus and a plurality of information processing apparatuses and (network I/F 16 communicates with portable phone 1 and PC 2 via a network 4 and receives a plurality of print jobs transmitted from the portable phone 1 and PC 2, [0040]-[0054]); 
an image forming unit (fig. 1 item 12, print engine section) configured to execute printing according to a first print job received via the communication interface (printer 3 which includes print engine section 12 conducts first print job of the plurality of print jobs, [0057]); and 
a processor configured to (control section 13 would be obvious to have a CPU for controlling printer 3, [0050]): 
determine a presence of a user associated with a second print job received via the communication interface before the first print job, the second print job having been received before the first print job but not yet executed by the image forming unit (when system determines user is approaching the printer 3 with at least one of the print jobs (second print job) of the plurality of the print jobs, the at least one of the print jobs (second print job) having been received before any one (first print job) of the other print jobs, [0057]), and 
Yajima et al does not especially disclose concept of based on the presence of the user, select between executing the first print job or transmitting the first print job to the other image forming apparatus.
However, Honda et al especially teaches concept of based on the presence of the user, select between executing the first print job or transmitting the first print job to the other image forming apparatus (system determines to print one page of the first print job when user is not away from the printer (determine whether to execute the first print job based on the presence of the user), [0068]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Yajima et al with concept of based on the presence of the user, select between executing the first print job or transmitting the first print job to the other image forming apparatus of Honda et al. One of ordinary skill in the art would have been motivated to make this modification in order to prevents leakage of confidential information resulting from print output, (Honda et al, [0009])

Regarding claim 2, Yajima et al discloses image forming apparatus (fig. 1 item 3, printer), wherein the processor is further configured to transmit the first print job to the other image forming apparatus when the user is determined to be present and execution of the second print job requires at least predetermined amount of time (PC 2 directs printer 3 to conduct print job when system determines user is approaching the printer 3 and at least one of the plurality of the at least one of the other jobs is received for printing during print job printing priority, [0053]-[0060]).

Regarding claim 4, Yajima et al discloses image forming apparatus (fig. 1 item 3, printer), further comprising: 
an information acquisition unit configured to wirelessly acquire user identification information from a portable terminal (determining user is approaching the printer 3 when the user who has the portable phone 1 storing the forgoing identification data approaches the printer 3, the identification data is automatically transmitted from the portable phone 1 to the printer 3 recognizes identification data from the user portable phone 1, [0053]-[0057]).

Regarding claim 5, Yajima et al discloses image forming apparatus (fig. 1 item 3, printer), wherein the processor is further configured to determine that the user is present when user identification information wirelessly acquired by the information acquisition unit matches user identification information included in the second print job (determining user is approaching the printer 3 when the user who has the portable phone 1 storing the forgoing identification data approaches the printer 3, the identification data is automatically transmitted from the portable phone 1 to the printer 3 recognizes identification data from the user portable phone 1 corresponding to one of the at least one of the other print jobs, [0053]-[0057]).

Regarding claim 6, Yajima et al discloses image forming apparatus (fig. 1 item 3, printer), further comprising: 
a sensor configured to detect a presence of users in the vicinity of the image forming apparatus (when system determines to recognize (sensor) user is approaching the printer 3 with at least one of the print jobs (second print job) of the plurality of the print jobs, the at least one of the print jobs (second print job) having been received before any one (first print job) of the other print jobs, [0057]).

Regarding claim 7, Yajima et al discloses image forming apparatus (fig. 1 item 3, printer), wherein, when the sensor detects a user in the vicinity of the image forming apparatus, the processor is configured to control an information acquisition unit to automatically acquire user identification information from the detected user and to perform user authentication using the acquired user identification information (In the printer 3, the print data selector 14 identifies the user who directed a print job and approaches the printer 3, by collating the identification data received by the data transmitting/receiving section 17 with the identification data attached to the print data stored in the memory 15 of the printer 3 for management to recognize user, [0056]-[0059], [0080]-[0085]).

Regarding claim 9, Yajima et al discloses image forming system (fig. 1 item 3, printer), comprising:
a plurality of image forming apparatuses, each configured to execute printing based on print jobs from a plurality of information processing apparatuses (network I/F 16 communicates with portable phone 1 and PC 2 via a network 4 and receives a plurality of print jobs transmitted from the portable phone 1 and PC 2, [0040]-[0054]); wherein 
a first image forming apparatus of the plurality of image forming apparatuses comprises (printer 3 which includes print engine section 12 conducts first print job of the plurality of print jobs, [0057]): 
a communication interface configured to communicate with the plurality of image forming apparatuses and the plurality of information processing apparatuses (network I/F 16 communicates with portable phone 1 and PC 2 via a network 4 and receives a plurality of print jobs transmitted from the portable phone 1 and PC 2, [0040]-[0054]); 
an image forming unit configured to execute printing according to a first print job received via the communication interface (printer 3 which includes print engine section 12 conducts first print job of the plurality of print jobs, [0057]); and 
a processor configured to (control section 13 would be obvious to have a CPU for controlling printer 3, [0050]): 
detect a presence of a user in the vicinity of the first image forming apparatus (when system determines user is approaching the printer 3 with at least one of the print jobs (second print job) of the plurality of the print jobs, the at least one of the print jobs (second print job) having been received before any one (first print job) of the other print jobs, [0057]); 
if the presence of the user is detected, determine if the user is associated with a second print job received via the communication interface before the first print job (when system determines user is approaching the printer 3 with at least one of the print jobs (second print job) of the plurality of the print jobs, the at least one of the print jobs (second print job) having been received before any one (first print job) of the other print jobs, [0057]); and 
Yajima et al does not especially disclose concept of select whether to execute the first print job received via the communication interface or to transmit the first print job to a second image forming apparatus of the plurality of image forming apparatuses based on whether or not the detected user is associated with the second print job.
However, Honda et al especially teaches concept of select whether to execute the first print job received via the communication interface or to transmit the first print job to a second image forming apparatus of the plurality of image forming apparatuses based on whether or not the detected user is associated with the second print job (system determines to print one page of the first print job when user is not away from the printer (determine whether to execute the first print job based on the presence of the user), [0068]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Yajima et al with concept of select whether to execute the first print job received via the communication interface or to transmit the first print job to a second image forming apparatus of the plurality of image forming apparatuses based on whether or not the detected user is associated with the second print job of Honda et al. One of ordinary skill in the art would have been motivated to make this modification in order to prevents leakage of confidential information resulting from print output, (Honda et al, [0009])

Regarding claim 10, Yajima et al discloses image forming system (fig. 1 item 3, printer), wherein the processor is further configured to transmit the first print job to the second image forming apparatus if the detected user is associated with the second print job and execution of the second print job requires a predetermined amount of time or more (PC 2 directs printer 3 to conduct print job when system determines user is approaching the printer 3 and at least one of the plurality of the at least one of the other jobs is received for printing during print job printing priority, [0053]-[0060]).

Regarding claim 12, Yajima et al discloses image forming system (fig. 1 item 3, printer), wherein the first image processing apparatus further comprises an information acquisition unit configured to wirelessly acquire user identification information from a portable terminal of the user (determining user is approaching the printer 3 when the user who has the portable phone 1 storing the forgoing identification data approaches the printer 3, the identification data is automatically transmitted from the portable phone 1 to the printer 3 recognizes identification data from the user portable phone 1, [0053]-[0057]).

Regarding claim 13, Yajima et al discloses image forming system (fig. 1 item 3, printer), wherein 
the first image forming apparatus further comprises an optical sensor configured to detect a presence of users in the vicinity of the first image forming apparatus, and 
when the optical sensor detects a user in the vicinity of the first image forming apparatus, the processor is configured to control an information acquisition unit to wirelessly acquire user identification information from the detected user and to perform user authentication using the acquired user identification information (In the printer 3, the print data selector 14 identifies the user who directed a print job and approaches the printer 3, by collating the identification data received by the data transmitting/receiving section 17 with the identification data attached to the print data stored in the memory 15 of the printer 3 for management to recognize user, [0056]-[0059], [0080]-[0085])

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al (US 2002/0016833) in view of Honda (US 2008/0192289) and further in view of Sato (US 2011/0242557)
Regarding claim 3, Yajima et al discloses image forming apparatus (fig. 1 item 3, printer), wherein the processor is further configured to: 
calculate print process time of the second print job (system determines (calculates) print job printing priority of the at least one of the plurality of the at least one of the other jobs is received for printing during system print job printing priority, [0053]-[0060]); 
Yajima et al and Honda do not specifically disclose concept of determine whether the calculated print process time is equal to or greater than a threshold, and 
execute the first print job before the second print job if the calculated print process time for the second print job is less than the threshold and transmit the first print job to the other image forming apparatus if the calculated print process time of the second print job is equal to or greater than the threshold.
However, Sato specifically teaches concept of determine whether the calculated print process time is equal to or greater than a threshold (calculates a processing completion time taken for each of a plurality of image forming apparatuses 300A-300E to complete a process for the print job, [0015], [0028]-[0039]), and 
execute the first print job before the second print job if the calculated print process time for the second print job is less than the threshold (The time calculation unit acquires the print job transmitted from the transmission unit and calculates a processing completion time taken for each of a plurality of image forming apparatuses 300A-300E to complete a process for the print job for each of the image forming apparatuses, [0015], [0028]-[0039]) and transmit the first print job to the other image forming apparatus if the calculated print process time of the second print job is equal to or greater than the threshold (transmit a print job to the at least one of the other plurality of image forming apparatuses 300A-300E when the system calculates a processing completion time taken for the at least one of the other print jobs to complete a process for the print job, [0015], [0028]-[0039])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Yajima et al with concept of based on the presence of the user, select between executing the first print job or transmitting the first print job to the other image forming apparatus of Honda et al and concept of determine whether the calculated print process time is equal to or greater than a threshold, and execute the first print job before the second print job if the calculated print process time for the second print job is less than the threshold and transmit the first print job to the other image forming apparatus if the calculated print process time of the second print job is equal to or greater than the threshold of Sato.  One of ordinary skill in the art would have been motivated to make this modification in order to improve management of print jobs, (Sato, [0003])

Regarding claim 11, Yajima et al discloses image forming system (fig. 1 item 3, printer), wherein, if the detected user is associated with the second print job, the processor is further configured to (when system determines user is approaching the printer 3 when the user who has the portable phone 1 storing the forgoing identification data approaches the printer 3, the identification data is automatically transmitted from the portable phone 1 to the printer 3 recognizes identification data from the user portable phone 1, [0053]-[0057]): 
calculate a print process time of the second print job (system determines (calculates) print job printing priority of the at least one of the plurality of the at least one of the other jobs is received for printing during system print job printing priority, [0053]-[0060]); 
Yajima et al and Honda do not specifically disclose concept of determine whether the calculated print process time is equal to or greater than a threshold; and 
execute the first print job if the calculated print process time of the second print job is less than the threshold and transmit the first print job to the second image forming apparatus if the calculated print process time of the second print job is equal to or greater than the threshold.
However, Sato specifically teaches concept of determine whether the calculated print process time is equal to or greater than a threshold (calculates a processing completion time taken for each of a plurality of image forming apparatuses 300A-300E to complete a process for the print job, [0015], [0028]-[0039]); and 
execute the first print job if the calculated print process time of the second print job is less than the threshold and transmit the first print job to the second image forming apparatus if the calculated print process time of the second print job is equal to or greater than the threshold (The time calculation unit acquires the print job transmitted from the transmission unit and calculates a processing completion time taken for each of a plurality of image forming apparatuses 300A-300E to complete a process for the print job for each of the image forming apparatuses, [0015], [0028]-[0039]) and transmit the first print job to the other image forming apparatus if the calculated print process time of the second print job is equal to or greater than the threshold (transmit a print job to the at least one of the other plurality of image forming apparatuses 300A-300E when the system calculates a processing completion time taken for the at least one of the other print jobs to complete a process for the print job, [0015], [0028]-[0039])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Yajima et al with concept of based on the presence of the user, select between executing the first print job or transmitting the first print job to the other image forming apparatus of Honda et al and concept of determine whether the calculated print process time is equal to or greater than a threshold; and execute the first print job if the calculated print process time of the second print job is less than the threshold and transmit the first print job to the second image forming apparatus if the calculated print process time of the second print job is equal to or greater than the threshold of Sato.  One of ordinary skill in the art would have been motivated to make this modification in order to improve management of print jobs, (Sato, [0003])

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima et al (US 2002/0016833) in view of Honda (US 2008/0192289) and further in view of Oruga et al (US 2007/0177185)
Regarding claim 8, Yajima et al discloses image forming apparatus (fig. 1 item 3, printer), 
Yajima et al and Honda do not specifically disclose concept of wherein the sensor comprises a camera and the presence of users is detected based on images acquired by the camera.
However, Oruga et al specifically teaches concept of wherein the sensor comprises a camera and the presence of users is detected based on images acquired by the camera (presence of the user is detected based on an image photographed by the camera 6, [0122])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Yajima et al with concept of based on the presence of the user, select between executing the first print job or transmitting the first print job to the other image forming apparatus of Honda et al and concept of wherein the sensor comprises a camera and the presence of users is detected based on images acquired by the camera of Oruga et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve protecting privacy of user document, (Oruga et al, [0006])

Regarding claim 14, Yajima et al discloses image forming system (fig. 1 item 3, printer), 
Yajima et al and Honda do not specifically disclose concept of wherein the optical sensor comprises a camera and the presence of the user is detected based on images from the camera.
However, Valko et al specifically teaches concept of wherein the optical sensor comprises a camera and the presence of the user is detected based on images from the camera (presence of the user is detected based on an image photographed by the camera 6, [0122]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Yajima et al with concept of based on the presence of the user, select between executing the first print job or transmitting the first print job to the other image forming apparatus of Honda et al and concept of wherein the optical sensor comprises a camera and the presence of the user is detected based on images from the camera of Oruga et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve protecting privacy of user document, (Oruga et al, [0006])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677